Citation Nr: 1625813	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	John Dorrity, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and M.H.
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to December 1991.  His awards and decorations include the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Veterans Law Judge held the record open for 30 days following the hearing to allow for the submission of additional evidence. Thereafter, the Veteran's representative submitted additional evidence with a waiver of the RO's initial consideration. 

Although the Veteran claimed entitlement to service connection for ischemic heart disease during the pendency of the appeal, the Board has recharacterized the claim to ensure complete consideration of the claim.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board further notes that, in a November 2008 rating decision, the RO previously denied service connection for cardiovascular disease.  That decision subsequently became final.  Generally, new and material evidence is required to reopen a previously and finally denied claim. See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  However, since that decision, ischemic heart disease was added to the list of diseases presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e) effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In December 2010, the Veteran filed a claim for ischemic heart disease.   The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a de novo review of a previously and finally denied claim based upon an intervening change in law or regulation creating a new entitlement derives from the new law or regulation and is a separate and distinct claim not governed by the new and material analysis.  Spencer v. Brown, 4 Vet. App. 283 (1993).

The Board notes that, in a May 2012 rating decision, the RO denied the claim finding that the Veteran was not diagnosed as having ischemic heart disease.  In June 2012, within the appeal period, the Veteran submitted a statement noting that he wished his claim to be reconsidered and submitted additional medical records for consideration.  As such, the May 2012 rating decision did not become final.  In the October 2013 rating decision that is currently on appeal, the RO characterized the claim of entitlement to service connection for ischemic heart disease as a claim to reopen.  However, in light of the intervening change in law, new and material evidence is not required.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  With the exception of a pertinent August 2013 VA examination, the documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issues on appeal.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that additional development is necessary regarding the Veteran's claim for service connection for a heart disorder.   The record reflects that he served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to herbicides.  The Veteran has asserted that he has ischemic heart disease that is related to his exposure to herbicides while serving in Vietnam.  He has also contended that the symptoms of a heart disorder first manifested during his military service.  

The Veteran was most recently afforded a VA examination in August 2013 at which time the examiner determined that he did not have ischemic heart disease.  In so finding, the examiner stated there was no history of blockages, myocardial infarctions, angina, coronary artery bypass graft, coronary artery disease, or coronary angioplasty.  He stated that the Veteran had a pacemaker and a history of cardiomyopathy.  The examiner further noted that a May 2012 private examiner's assessment of ischemic heart disease was in error based on his review of the record and examination.   Nevertheless, there are private medical records indicating that the Veteran has ischemic heart disease.  See November 2015 private Disability Benefits Questionnaire.  Moreover, private records indicate that the Veteran was noted to have myocardial ischemia and cardiomyopathy.  It is unclear whether such disorders are forms of ischemic heart disease or whether they may be otherwise related to his military service.  In light of the conflicting evidence, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any heart disorder that may be present. 

Moreover, the Veteran's service treatment records show that he was diagnosed with left ventricular hypertrophy and had a borderline heart size.  Post-service private treatment records reflect a diagnosis of left ventricular hypertrophy, cardiomyopathy, and pacemaker placement.  In addition, the Veteran has testified to in-service symptoms of dizziness, fatigue, shortness of breath, and weakness.  As such, the Board finds that a VA examination and medical opinion are necessary to determine whether any of the Veteran's current heart disorders that may be present are related to his in-service symptoms. 

With respect to the claims for service connection for right and left knee disorders, the Veteran has not been afforded a VA examination in connection with his claims. 
Indeed, the Veteran's service treatment records show that he was assessed as having chondromalacia in both knees during active service.  In addition, the Veteran has testified that the onset of his current knee disorders occurred during service as a result of performing his duties as an infantryman and have persisted since that time.  Post-service private records indicate that the Veteran underwent arthroscopic surgeries on both knees.  Therefore, the Board finds that a VA examination and medical opinion are needed.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder and right and left knee disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own lay assertions.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders and specifically indicate if he has ischemic heart disease. In so doing, the examiner should consider the private medical records and indicate whether cardiomyopathy or myocardial ischemia is a form of ischemic heart disease.

For each diagnosis identified other than ischemic heart disease, he or she should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related to the Veteran's military service, including any symptomatology and herbicide exposure therein (notwithstanding the fact that such a presumption may not be presumed..

In rendering this opinion, the examiner is asked to consider the March 1982 service treatment record showing borderline cardiomegaly; the September 1989 service treatment record showing left ventricular hypertrophy with sinus bradycardia; the June 1991 separation examination noting left ventricular hypertrophy and borderline heart size and wall motion abnormality according to echocardiogram; the November 1991 echocardiogram and stress test from Dr. J.C. (initials used to protect privacy) showing left ventricular hypertrophy and hypertrophic cardiomyopathy; the October 2010 stress test from C.C. indicating moderate transient ischemic dilatation; the November 2010 cardiac catheterization report from D.H.L.C. showing evidence of myocardial ischemia; the May 2012 private Disability Benefits Questionnaire indicating the Veteran's transient ischemic dilatation and hypertrophic cardiomyopathy are considered ischemic heart disease; the November 2015 private Disability Benefits Questionnaire indicating that the Veteran's diagnoses of transient ischemic cardiomyopathy, hypertrophic cardiomyopathy, and congestive heart failure are considered ischemic heart disease; a November 2015 report from M.H. showing a diagnosis of atherosclerotic heart disease and cardiomyopathy; and the April 2012 and August 2013 VA examination reports. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his right and left knee disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's right and left knee disorders manifested in service or are otherwise causally or etiologically related to his military service.  

In rendering this opinion, the examiner is asked to consider the June 1979 service treatment record showing a diagnosis of right knee chondromalacia; the February 1981 service treatment record showing a diagnosis of bilateral chrondromalacia with pain and tenderness in both  knees; the April 2009 treatment record from M.H. showing a diagnosis of left septic knee and degenerative joint disease and the Veteran's report that he has had difficulty with the knee since an injury during the Vietnam War; and the October 2009 operative report from S.O.C.H. noting a diagnosis of septic arthrosis and gouty arthritis of the right knee. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


